DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 5-22 in the reply filed on 12/06/2022 is acknowledged.

Claim status

This action is in response to applicant filed on 12/06/2022. 
Claims 1-4 have been withdrawn.
Claims 5-22 are pending for examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-13, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2017/0249433) in view of Song et al. (US 2017/0143270).

Regarding claim 5: Hagen disclose a method for assessing a health condition of a vehicle driver, the method comprising: 
generating, by a thermal sensor, a continuous image signal that is reflected by a user (¶0051); 
extracting, by a processing unit from the continuous image signal, a first measurement for a first biometric characteristic of the vehicle driver (¶0051: A thermal imaging sensor can be integrated with the image acquisition device to facilitate the scanning and processing of a thermal image of one or more portions of a subject's face and/or the subject's entire body); 
mapping the first measurement to a first health profile of a plurality of health profiles (¶0012: the method further includes use of a biometric identifier, that includes at least one of a fingerprint pattern, an iris pattern, a retina pattern, a vocal pattern, a facial-feature pattern, a pore pattern, a thermal image pattern, and a blood vessel pattern. ¶0013: matching the scanned biometric identifier to a stored biometric identifier, wherein the stored biometric identifier is an approved user's biometric identifier. ¶0051: a thermal imaging sensor can be included in the devices of the present disclosure to facilitate user authentication and/or as a biometric sensor);
and detecting whether the first health profile is indicative of a first abnormal health event (¶0051: In embodiments, the device can be configured to send an alert message to the subject to seek immediate medical attention).
Even thou Hagen disclose that the device could be used in a vehicle (¶0068), it does not explicitly disclose that the user is a vehicle driver and the health profile is for the vehicle driver. However, determining a health status based on a vehicle health profile is well known in the art as evidence by Song where it teaches a system that gather health information from a vehicle driver and compares to a health profile in order to determine the condition of the driver.
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of the user is a vehicle driver and the health profile is for the vehicle driver, as disclose by Song, to the system of Hagen. The motivation is to take appropriate action based on the abnormal event, hence ensuring safety of the driver and nearby drivers (¶0052).

Regarding claim 6: The combination of Hagen and Song disclose the method of claim 5, further comprising: monitoring a heartbeat characteristic of the vehicle driver (Hagen: ¶0016, Song: ¶0040).

Regarding claim 7: The combination of Hagen and Song disclose the method of claim 6, further comprising: detecting an irregularity from the heartbeat characteristic of the vehicle driver (Song: Fig. 2, steps S10-S40); and in response to the detecting, generating an alert about the irregularity (Song: Fig. 2, Step S50).

Regarding claim 8: The combination of Hagen and Song disclose the method of claim 7, distinguishing a type of irregularity from a plurality of irregularities (Song; Fig. 5: ¶0056: FIG. 5 is an electrocardiogram graph obtained by measuring a heart rate peak using a signal to noise ratio and illustrates different electrocardiograms (different irregularities) in accordance with a driving environment.).  

Regarding claim 9: The combination of Hagen and Song disclose the method of claim 6, further comprising: storing data about the heartbeat characteristic (Song: ¶0033).

Regarding claim 10: The combination of Hagen and Song disclose the method of claim 5, further comprising: when the first abnormal health event is detected, initiating, by the processing unit, a first action (Hagen: ¶0051: In embodiments, the device can be configured to send an alert message to the subject to seek immediate medical attention).

Regarding claim 11: The combination of Hagen and Song disclose the method of claim 5, but does not explicitly further comprising: extracting, by the processing unit, a second measurement for a second biometric characteristic of the vehicle driver; mapping the first measurement and the second measurement to a second health profile of the plurality of health profiles; detecting whether the second health profile is indicative of a second abnormal health event; and when the second abnormal health event is detected, initiating, by the processing unit, a second action. However it does disclose the identification of multiple users (Hagen: ¶0059) and the claim is merely duplication the steps of measuring biometric information of claim 1 to authenticate a second user. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of further comprising: extracting, by the processing unit, a second measurement for a second biometric characteristic of the vehicle driver; mapping the first measurement and the second measurement to a second health profile of the plurality of health profiles; detecting whether the second health profile is indicative of a second abnormal health event; and when the second abnormal health event is detected, initiating, by the processing unit, a second action, in view of the teaching of Hagen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 12: The combination of Hagen and Song disclose the method of claim 5, further comprising: obtaining, from the thermal sensor, a thermal sensor signal; and extracting, by the processing unit, biometric data from the thermal sensor signal (Hagen: ¶0051).

Regarding claim 13: Hagen disclose an apparatus providing an assessment of a vehicle driver of a vehicle, the apparatus comprising: 
a thermal sensor configured to receive continuous image sequence reflected a user (¶0051); 
a processing unit for executing computer-executable instructions (¶0024); 
a memory storing the computer-executable instructions that when executed by the processing unit cause the apparatus to perform (¶0024): 
extracting, by the processing unit from an image signal, a first measurement for a first biometric characteristic of the user (¶0051: A thermal imaging sensor can be integrated with the image acquisition device to facilitate the scanning and processing of a thermal image of one or more portions of a subject's face and/or the subject's entire body); 
mapping the first measurement to a first health profile of a plurality of health profiles (¶0012: the method further includes use of a biometric identifier, that includes at least one of a fingerprint pattern, an iris pattern, a retina pattern, a vocal pattern, a facial-feature pattern, a pore pattern, a thermal image pattern, and a blood vessel pattern. ¶0013: matching the scanned biometric identifier to a stored biometric identifier, wherein the stored biometric identifier is an approved user's biometric identifier. ¶0051: a thermal imaging sensor can be included in the devices of the present disclosure to facilitate user authentication and/or as a biometric sensor);
detecting whether the first health profile is indicative of a first abnormal health event (¶0051: In embodiments, the thermal imaging sensor can be used to evaluate whether the subject has a medical condition (e.g., fever) that may require immediate attention); and
when the first abnormal health event is detected, initiating, by the processing unit, a first action (¶0051: In embodiments, the device can be configured to send an alert message to the subject to seek immediate medical attention).
Even thou Hagen disclose that the device could be used in a vehicle (¶0068), it does not explicitly disclose that the user is a vehicle driver and the health profile is for the vehicle driver. However, determining a health status based on a vehicle health profile is well known in the art as evidence by Song where it teaches a system that gather health information from a vehicle driver and compares to a health profile in order to determine the condition of the driver.
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of the user is a vehicle driver and the health profile is for the vehicle driver, as disclose by Song, to the system of Hagen. The motivation is to take appropriate action based on the abnormal event, hence ensuring safety of the driver and nearby drivers (¶0052).

Regarding claim 15: The combination of Hagen and Song disclose the apparatus of claim 13 but does not explicitly disclose wherein the memory storing the computer- executable instructions that when executed by the processing unit further cause the apparatus to perform: extracting, by the processing unit, a second measurement for a second biometric characteristic of the vehicle driver; mapping the first measurement and the second measurement to a second health profile of the plurality of health profiles; detecting whether the second health profile is indicative of a second abnormal health event; and when the second abnormal health event is detected, initiating, by the processing unit, a second action. However it does disclose the identification of multiple users (Hagen: ¶0059) and the claim is merely duplication the steps of measuring biometric information of claim 1 to authenticate a second user. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the memory storing the computer- executable instructions that when executed by the processing unit further cause the apparatus to perform: extracting, by the processing unit, a second measurement for a second biometric characteristic of the vehicle driver; mapping the first measurement and the second measurement to a second health profile of the plurality of health profiles; detecting whether the second health profile is indicative of a second abnormal health event; and when the second abnormal health event is detected, initiating, by the processing unit, a second action, in view of the teaching of Hagen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 21: Claim 21 is rejected for the same reason of claim 13.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2017/0249433) in view of Song et al. (US 2017/0143270) ad further in view of Bahn (US 2017/0096145).

Regarding claim 14: The combination of Hagen and Song disclose the apparatus of claim 13 but does not explicitly disclose further comprising: a self-driving interface; and the memory storing the computer-executable instructions that when executed by the processing unit further cause the apparatus to perform: instructing, through the self-driving interface, the vehicle to drive to an appropriate destination.
In analogous art regarding driver condition monitoring system, Bahn disclose a system further comprising: a self-driving interface; and the memory storing the computer-executable instructions that when executed by the processing unit further cause the apparatus to perform: instructing, through the self-driving interface, the vehicle to drive to an appropriate destination (¶0142 and ¶0225).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a self-driving interface; and the memory storing the computer-executable instructions that when executed by the processing unit further cause the apparatus to perform: instructing, through the self-driving interface, the vehicle to drive to an appropriate destination, as disclose by Bahn, to the system of the combination of Hagen and Song. The motivation is to allow the driver to reach its destination safely even if an abnormal event is detected.

Allowable Subject Matter
Claim 16-20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689